Citation Nr: 0526240	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  01-08 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an increased evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran






INTRODUCTION

The veteran served on active duty from December 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  The veteran and his representative 
appeared before the undersigned Veterans Law Judge at a 
hearing at the RO in May 2003.  

The Board remanded the case for further development in 
October 2003.  The case is now returned to the Board.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals (Board) which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of 
Veterans Affairs has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay include (1) all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent is sought; and (2) all claims in 
which a claim for service connection for tinnitus filed 
prior to June 10, 1999, was denied on the basis that the 
veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed 
will be resumed.  

FINDINGS OF FACT

1.  The veteran's protected 10 percent extraschedular 
evaluation for defective hearing has been in effect for over 
20 years.

2.  The veteran's current bilateral hearing loss is 
manifested by no greater than Level I hearing loss in August 
2000 and no greater than Level II hearing loss in May 2005.


CONCLUSIONS OF LAW

1.  The 10 percent extraschedular rating based on defective 
hearing is protected.  38 C.F.R. § 3.951(b) (2004).

2.  The veteran is entitled the 10 percent extraschedular, 
but no higher schedular, evaluation previously assigned for 
defective hearing, separate from the 10 percent evaluation 
for tinnitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.7, 4.85, Tables VI, and VII 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the initial AOJ decision was prior to the 
enactment of the VCAA.  However, VA subsequent satisfied this 
duty by means of a February 2004 letter to the veteran from 
the RO, as well as by the discussions in the September 2004, 
March 2005, and June 2005 supplemental statements of the 
case.  By means of these documents, the veteran was told of 
the requirements to qualify for an increased evaluation for 
hearing loss, the reasons for the denial of his claim, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  In 
addition to providing the VCAA laws and regulations, 
additional documents of record, to include the rating 
decisions of record, the statement of the case (SOC) and 
SSOCs have included a summary of the evidence, all other 
applicable law and regulations, and a discussion of the facts 
of the case.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The VA obtained the veteran's records including 
private records submitted by the veteran.  There is no 
indication of any relevant records that the RO failed to 
obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded VA 
audiological examinations in August 2000 and May 2005. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).

Analysis 

The RO granted service connection for bilateral sensorineural 
hearing loss and assigned a noncompensable rating in March 
1970.  In a June 1971 decision, the Board determined that the 
veteran's hearing loss did not meet the criteria for a 
compensable evaluation, but did include tinnitus, and as 
such, the veteran was entitled to an extraschedular 
evaluation of 10 percent for defective hearing with tinnitus.  

The veteran filed a claim for an increased rating for 
bilateral hearing loss in March 2000.  The RO, in a September 
2000 rating decision, acknowledged that the veteran's 10 
percent evaluation for defective hearing with tinnitus had 
been in effect for more than 20 years and thus was protected.  
Thereafter, the RO determined that the evidence did not show 
entitlement to a compensable evaluation for hearing loss, but 
the veteran did meet the criteria for a 10 percent evaluation 
for tinnitus, and thus continued the 10 percent evaluation 
for bilateral hearing loss with tinnitus.  Although the 
veteran's claim for increased evaluation for tinnitus is 
stayed, as discussed in the Introduction, the Board finds 
that the 10 percent evaluation for tinnitus is separate from 
the veteran's 10 percent extraschedular evaluation for 
hearing loss.  In effect, the RO awarded a 10 percent 
evaluation for tinnitus and a noncompensable evaluation for 
hearing loss.  The Board is aware that in certain cases, 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

Since the 10 percent extraschedular rating has been in effect 
for more than 20 years, it is protected and may not be 
reduced absent fraud. 38 C.F.R. § 3.951(b). There is no 
suggestion of fraud in this case, and the Board therefore 
finds that the current 10 percent extraschedular rating for 
defective hearing may not be reduced.  Thus, this decision 
will specifically address whether the evidence supports an 
evaluation equal to or in excess of 10 percent for bilateral 
hearing loss.

In statements and testimony, the veteran contends that his 
hearing loss has worsened, that he cannot have a decent 
conversation and has to keep asking people to repeat 
themselves several times, hoping to hear the second or third 
time.  He stated that his VA examination did not adequately 
test his hearing loss because it was done in a sound proof 
booth and in the real world, there are all sorts of 
background noises.  He stated that he finds it especially 
difficult to hear and communicate with others when he is in a 
place with a lot of background noise.    
In sum, the veteran argues that the rating does not 
adequately represent his present level of hearing loss 
disability.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist, must be conducted 
without hearing aids, and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  38 C.F.R. § 4.85(a)(2004).

Hearing impairment is evaluated under 38 C.F.R. §§ 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Table VI, "Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination," is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the pure tone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and pure tone threshold average intersect.  Based on the 
level of hearing impairment, a percentage evaluation is 
assigned to determine the level of compensation, ranging from 
noncompensable to 100 percent.  38 C.F.R. § 4.85(b) (2004).  
The CAVC noted that disability ratings for hearing impairment 
are derived by the mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the pure tone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86 (2004).  38 C.F.R. § 4.85(c) (2004).  

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the pure tone thresholds at 1000, 2000, 3000 
and 4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2004).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e) 
(2004).  

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the 
higher numeral designation for hearing impairment from Table 
VI or Table VIa will be applied.  38 C.F.R. § 4.86(a) (2004).  

Alternatively, when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will 
determine from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2004).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

An August 200 VA audiology shows that pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
75
80
46
LEFT
15
20
85
90
53

The Maryland CNC speech discrimination tests revealed speech 
recognition ability of 100 percent in the right ear and of 96 
percent in the left ear.  The examiner noted that pure tone 
test results revealed a severe high frequency sensorineural 
hearing loss from 3000 Hz to 8000 Hz.  The examiner noted 
that speech discrimination, in quiet, was excellent.   

A May 2005 VA audiological evaluation showed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
80
80
49
LEFT
15
20
90
90
54

The Maryland CNC speech discrimination tests revealed speech 
recognition ability of 84 percent in the right ear and of 90 
percent in the left ear.  The examiner noted that pure tone 
test results revealed a severe to profound high frequency 
sensorineural hearing loss in both ears after 2000 Hz.  Word 
recognition scores were excellent in both ears.  

The veteran submitted an October 2004 letter from the Midwest 
Ear Institute along with a copy of audiometric testing.  Dr. 
G.H., M.D., F.A.C.S., stated that the veteran's hearing 
decrease created difficulties in his ability to hear and 
understand speech and conversation in non-quiet environments.  
Dr. H. reported that audiometric testing revealed normal 
hearing in the low and mid-frequencies, mild bilateral 
sensorineural hearing loss in the upper mid-frequencies, and 
severe sensorineural hearing loss throughout the high 
frequencies.  Dr. H. stated that speech understanding with 
proper amplification was 80 percent in the right ear and 90 
percent in the left ear and that otoacoustic emissions were 
abnormal in 3000, 4000, and 6000 Hz.  The diagnosis was 
bilateral sensorineural hearing loss, severe in the high 
frequencies, with impaired auditory discrimination.  

While the audiometric report is included, the physician did 
not provide a statement of the veteran's pure tone threshold 
readings at each Hz level.  The Board cannot translate this 
medical report into pure tone thresholds.  The Board is not 
free to substitute its own judgment for that of an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Moreover, while the physician did report the speech 
discrimination results, he did not state whether he used the 
Maryland CNC word recognition test, as required by VA.  As 
noted above, an examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist, 
must be conducted without hearing aids, and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a)(2004).  As 
Dr. H.'s audiometric results do not address these criteria, 
the Board cannot rely on this audiometric test for evaluation 
purposes.

The August 2000 VA audiometric findings when applied to the 
above cited rating criteria translate to literal designations 
of Level I in the right ear and Level I in the left ear.  
38 C.F.R. § 4.85 Table VI (2004).  Applying these findings to 
the Table shows that a compensable evaluation was not 
warranted for the veteran's service-connected bilateral 
hearing loss.  38 C.F.R. § 4.85 Table VII (2004).  
Consequently, audiometric findings in the August do not 
support the assignment of a compensable evaluation.  

Applying the same rating criteria to the May 2005 VA 
audiometric report, those findings translate to literal 
designations of Level II hearing in the right ear and Level 
II hearing in the left ear.  Applying these findings to the 
Table shows that a compensable evaluation is not warranted 
for the veteran's service-connected bilateral hearing loss.  
38 C.F.R. § 4.85 Table VII (2004).  .  

The Board considered the veteran's argument that his 
bilateral hearing loss is more severe than reflected by the 
current evaluation of record.  While the Board is sympathetic 
to the veteran's situation, the Board notes, as previously 
stated, that the assignment of a disability rating for 
hearing impairment is derived from a mechanical application 
of the rating schedule to the specific numeric designations 
assigned after audiometry evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The 
application of the rating schedule to the test results 
demonstrates that a noncompensable rating is warranted for 
bilateral hearing loss.  See 38 C.F.R. § 4.7.  The Board also 
finds that no audiological evaluation of record shows that 
the veteran's acuity falls under the exceptional patterns of 
hearing impairment as provided under 38 C.F.R. § 4.86.  38 
C.F.R. § 4.86 applies when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more or when the pure tone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz.  Here, application of 38 C.F.R. § 4.86 is not 
warranted.

Thus, the Board finds that the preponderance of the evidence 
is against the claim for a compensable evaluation for 
bilateral hearing loss.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  

However, as noted above, the Board finds that the veteran's 
10 percent extraschedular evaluation for defective hearing is 
protected and cannot be reduced as it has been in effect for 
more than 20 years, and is a separate disability from the 
veteran's tinnitus, for which the RO awarded a 10 percent 
disability in September 2000.  As such, the Board concludes 
that the veteran's protected 10 percent extraschedular 
evaluation for defective hearing stands.

The Board further notes that the veteran can reapply for a 
higher schedular evaluation at any time.  


ORDER

Entitlement to an evaluation in excess of the 10 percent 
extraschedular evaluation for bilateral hearing loss is 
denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


